


EXHIBIT 10(c)(10)




CLECO CORPORATION
Supplemental Executive Retirement Plan
Amended and Restated Effective January 1, 2009
Amendment No. 3
(No New Participants)




Whereas, Cleco Corporation (the “Company”) maintains the Supplemental Executive
Retirement Plan, most recently amended and restated effective as of January 1,
2009, and most recently amended effective October 28, 2011, which plan is
intended to be a non-qualified deferred compensation arrangement structured in
the form of a defined benefit plan (the “SERP”);


Whereas, the Board of Directors of the Company now desires to limit
participation in the SERP;


Now, Therefore, Be It Resolved, that no new participants shall be added to the
SERP on or after August 1, 2014, but that in all other respects the terms of the
SERP shall be ratified and confirmed; and


Further Resolved, that the Chief Executive Officer, the Senior Vice President
(“SVP”) - Chief Financial Officer, the SVP - Corporate Services & Information
Technology, and the SVP - General Counsel & Director - Regulatory Compliance
(each an “Authorized Officer”), acting singly, are hereby authorized, empowered
and directed to take any and all actions which they, in their sole discretion,
shall deem necessary or advisable in order to accomplish the closure of the SERP
as contemplated herein; and


Further Resolved, that each Authorized Officer is hereby authorized and
empowered to take any and all actions to prepare, execute and file such
documents, to enter into such agreements with such persons and to take any and
all other actions which he or she, in his or her sole and absolute discretion,
shall deem necessary or advisable in connection with the foregoing resolutions;
and


Further Resolved, that all actions heretofore taken by any Authorized Officer
with respect to the closure or the modification of the SERP, that would have
been authorized by these resolutions, if taken after their adoption, are hereby
ratified and confirmed.


This Amendment No. 3 was approved by the Board of Directors of Cleco Corporation
on July 24, 2014, to be effective as of the date set forth herein.


Cleco Corporation


By:     /s/ Judy P. Miller            


Its: Senior Vice President, Corporate Services


Date: July 24, 2014






